        Case 1:15-cv-00103-LMG Document 98                  Filed 06/11/20   Page 1 of 2



                                           Slip Op. 20-82

                UNITED STATES COURT OF INTERNATIONAL TRADE



SHANGHAI WELLS HANGER CO., LTD.,
HONG KONG WELLS LTD.,
HONG KONG WELLS LTD. (USA),
FABRICLEAN SUPPLY, INC.,
                                                               Before: Leo M. Gordon, Judge
                             Plaintiffs,

              v.                                               Consol. Court No. 15-00103

UNITED STATES,

                             Defendant.



                                           JUDGMENT

       This action having been submitted for decision, and the court, after due deliberation,

having rendered opinions; now in conformity with those opinions, it is hereby

        ORDERED that the Final Results of Redetermination Pursuant to Court Remand,

ECF No. 95-1 (Second Remand Results), regarding the final results of the fifth

administrative review of the antidumping duty order covering steel wire garment hangers

from the People’s Republic of China, Steel Wire Garment Hangers from the PRC,

80 Fed. Reg. 13,332 (Dep’t of Commerce Mar. 13, 2015) (final results admin. rev.) and

the accompanying Issues and Decision Memorandum for Steel Wire Garments from the

PRC,     A–570–918,      (Dep’t    of       Commerce        Mar.   6,   2015),    available   at

https://enforcement.trade.gov/frn/summary/prc/2015-05828-1.pdf (last visited this date),

are sustained; and it is further
        Case 1:15-cv-00103-LMG Document 98            Filed 06/11/20   Page 2 of 2



Consol. Court No. 15-00103                                                           Page 2


       ORDERED that the subject entries enjoined in this action, see ECF No. 12 (order

granting motion for preliminary injunction), must be liquidated in accordance with the final

court decision, as provided in Section 516A(e) of the Tariff Act of 1930, as amended,

19 U.S.C. § 1516a(e) (2012).




                                                                /s/ Leo M. Gordon
                                                             Judge Leo M. Gordon



Dated: June 11, 2020
       New York, New York
